Citation Nr: 1732185	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  13-03 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	Jan Dils, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1968 to March 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO), which continued a 10 percent rating for residuals of a left knee injury with posttraumatic synovitis.  In July 2015, a Travel Board hearing was held before the undersigned; a transcript is in the record.  In December 2015 the matter was remanded for additional development. 


FINDING OF FACT

The Veteran's left knee disability is shown to have been manifested throughout by mild, but not greater instability, and arthritis with painful motion (but not by compensable limitations of flexion or extension).


CONCLUSION OF LAW

A combined 20 percent, but no higher, rating (based on a formulation of 10 percent under Code 5257 and 10 percent under either Code 5261 or Code 5003), is warranted for the Veteran's left knee disability.  38 U.S.C.A. §§ 1155, 5107, (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.21, 4.40, 4.59, 4.71a, Diagnostic Codes (Codes) 5003, 5257, 5260, 5261 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).  A June 2009 letter provided the Veteran the generic type notice required in claims for increase.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge conducting a hearing to fulfill two duties to comply with the regulation:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  During the July 2015 Travel Board hearing, the undersigned identified the issue and notified the Veteran of what is necessary to establish entitlement to an increased rating (advised him of the possibility of separate ratings for instability and limitation of motion of the knee).  A deficiency in the conduct of the hearing has not been alleged.  

VA has obtained pertinent treatment records identified.  The Veteran was afforded VA examinations in July 2009, September 2012, November 2012, and June 2016.  Neither the Veteran nor his representative has asserted a duty to assist omission.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ("the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the knee manifested by recurrent subluxation or lateral instability is rated at 10, 20 or 30 percent based on whether such impairment is slight, moderate, or severe respectively.  38 C.F.R. § 4.71a Code 5257.  The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence so that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Osteoarthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnosis codes for the specific joint involved.  When, the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, a maximum rating of 10 percent is warranted.  Full range of knee motion is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71a, Code 5003 and Plate II.  

Under Code 5260, limitation of flexion is rated 0 percent when to 60 degrees; 10 percent when to 45 degrees; 20 percent when to 30 degrees; and 30 percent when to 15 degrees.  38 C.F.R. § 4.71a. 

Under Code 5261, extension limitation at 5 degrees is rated 0 percent; 10 degrees 10 percent; 15 degrees 20 percent; 20 degrees 30 percent; 30 degrees 40 percent; and 45 degrees 50 percent.  38 C.F.R. § 4.71a.

Knee disability may also be rated under Code 5256 (for ankylosis), Code 5258 (for dislocated semilunar cartilage), Code 5259 (for symptomatic removal of semilunar cartilage), Code 5260 (for limitation of flexion), Code 5261 (limitation of extension), Code 5262 (impairment of the tibia and fibula), and Code 5263 (genu recurvatum).  38 C.F.R. § 4.71a.

Separate ratings may be assigned for knee arthritis with limitation of motion and for recurrent subluxation or lateral instability. See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Under 38 C.F.R. § 4.40, consideration must be given to functional loss due to pain and weakness causing additional disability beyond that reflected by range of motion measurements.  

Under 38 C.F.R. § 4.45, consideration must be given to less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are related considerations.  Painful, unstable, or misaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59. Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

Separate ratings may be assigned for distinct periods of time when various degrees of disabilities are shown.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

The instant claim for increase was received June 1, 2009, therefore the evaluation period begins (June 1, 2008).  A July 2008 left knee X-ray found moderate degree of osteoarthritis with no acute fracture or joint effusion.  A July 2009 weight bearing X-ray of the left knee was interpreted as showing no evidence of significant degenerative change or joint effusion.  

On July 2009 VA examination of the Veteran's left knee, giving way, instability, pain, stiffness, weakness, and decreased speed of joint motion were noted.  Reports of inflammation, swelling, warmth, and tenderness which affected the motion of the joint were noted.  Flare ups were reported to be moderate to severe, occurring daily-weekly, and lasting hours to days.  The initial range of motion was flexion from 10 to 100 degrees, with normal extension limited by 10 degrees.  Range of motion (ROM) on repetitive motion was flexion 10 to 95 degrees and extension limited at 10 degrees.  The diagnosis was left knee traumatic synovitis with degenerative joint disease.

On a September 2012 disability benefits questionnaire (DBQ) evaluation  the Veteran stated that his left knee felt weaker since his right knee had gotten worse.  Joint stability testing was normal for anterior instability, posterior instability, and medialateral instability.  It was noted that the Veteran experienced frequent episodes of joint pain in both knees as a result of a meniscus condition, but had not undergone meniscectomy.  

On November 2012 VA examination it was noted that due to chronic pain from DJD and swelling, the Veteran could not maintain a physical job, and that non-exertional work would be limited by chronic swelling and stiffness with prolonged sitting.  Left knee flexion was to 50 degrees (with painful motion beginning at 50 degrees).  There was no limitation of extension or evidence of painful motion on extension.  After repetition, left leg range of motion was flexion to 75 degrees and full extension.  Pain on movement was noted.  Muscle strength testing revealed 4/5 strength in the left knee for both flexion and extension.  Stability testing was normal.  The Veteran stated that he used to be a manager of a regulatory program, which required a lot of movement, but due to knee pain and swelling he could not do all of the walking required by that position.

March 2013 X-rays of the knees showed advanced degenerative changes.  
On May 2013 orthopedic consultation the Veteran reported bilateral knee pain due to arthritis.  It was noted that a total knee replacement had been suggested, (but not done due to the Veteran developing chest pain on examination on November 2012 DBQ).  It was noted that he had received a steroid injection in the left knee many years prior to the consultation.  On physical examination there was no left knee effusion; ROM was 0-115 degrees with 1-2+ lateral laxity with no pain; and there was tenderness along the lateral joint line.  It was determined based on examination and review of the March 2013 weight bearing X-rays that the Veteran had not yet reached the point of requiring a knee replacement as (conservative treatment options had not been exhausted).  

A May 2013 physical therapy note shows that the Veteran was issued knee support sleeves for both knees.  A July 2013 orthopedic clinic record notes degenerative arthritis in both knees, and that the Veteran had just completed three weeks of physical therapy which did not appear to be helping.  Left knee ROM was 0-115 degrees.  In May and June 2015 the Veteran received a series of three left knee steroid injections.

At the July 2015 Travel Board hearing the Veteran described problems walking especially downhill or on stairs.  He noted he used a cane, and that he felt that left knee instability had increased.  

An April 2016 primary care record notes that the Veteran wore knee braces and he used a cane.  It was noted that he had taken Supartz in 2014 and in 2015 received Hyalgan injections for joint pain.  In May 2016 he received Hyalgan injections in both knees.

On June 2016 VA examination left knee DJD and Synovitis were diagnosed.  The Veteran described his knee pain as a "constant ache" and indicated that three round injections of Hyalgan had not improved the pain level.  Left knee ROM was flexion 0 to 82 degrees and extension 82 to 0 degrees.  Muscle strength on both flexion and extension was 4/5.  All joint stability tests were normal.

At the outset the Board notes that the Veteran's left knee is not ankylosed, and that his service connected left knee disability is not shown to have been manifested by dislocated semilunar cartilage, symptomatic removal of semilunar cartilage, impairment of tibia and/or fibula, or genu recurvatum.  Accordingly, Codes 5256, 5258, 5259, 5262, and 5263 have no application here, and will not be discussed further.

The 10 percent rating currently assigned is under Code 5257 (for recurrent instability or subluxation).  Accordingly, the analysis begins with whether at any time under consideration a rating in excess of 10 percent under 5257 is warranted.  Impairment due to instability or subluxation warrants a 20 percent rating when moderate, and a 30 percent rating when severe.  More than mild instability/subluxation is not shown at any time under consideration.  On July 2009 examination, while flare-ups were reported to be moderate-severe, their duration and frequency were not quantified, and distinct periods of more than mild instability were not noted.  On September 2012 DBQ, testing for instability was normal.  On March 2013 examination 1-2+ lateral laxity was noted.  In May 2013 it was noted that the Veteran was provided sleeves for the knees (presumably to maintain stability).  While he reported increased instability at the hearing before the Board, subsequent (June 2016) knee joint stability testing was normal.  Accordingly, instability is not shown to be more than mild, and a rating in excess of 10 percent under Code 5257 is not warranted.

The analysis proceeds to whether in the addition to the 10 percent rating under Code 5257 the Veteran's left knee disability also warrants a compensable rating or ratings under Codes 5260 (for limitation of flexion), 5261 (for limitation of extension), or 5003 for arthritis with painful (but not limited to a compensable degree under Codes 5260, 5261) motion.

As July 2008 X-rays showed left knee arthritis, the initial threshold requirement for a separate compensable rating for that component was met.  On July 2009 examination, the limitation of extension shown (at 10 degrees) warrants a 10 percent rating.  The flexion limitation shown (to 95 or 100 degrees) is not compensable.  Consequently, a separate 10 percent rating for extension limitation is warranted; a separate compensable rating for flexion limitation is not.  On November 2012 examination neither flexion nor extension was shown to be limited to a compensable degree.  However, motion was found to be painful, warranting an alternative compensable rating under Code 5003.  In March and May 2013 compensable limitations of flexion or extension were not noted, but flexion reported was less than full, likewise warranting a 10 percent rating under Code 5003.  The findings on June 2016 examination also warrant a 10 percent rating under Code 5003.  

Accordingly, throughout the Veteran's left knee has warranted a combined 20 percent rating, based on a formulation of 10 percent under Code 5257 and 10 percent under either Code 5261 or Code 5003.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

An unappealed November 2012 rating decision denied the Veteran a  TDIU rating.  The matter of entitlement to a TDIU rating has not been re-raised by the record subsequent to that decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

A 20 percent rating is granted for the Veteran's left knee disability, throughout, subject to the regulations governing payment of monetary awards.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


